Appendix B CODE OF ETHICS Background This Code of Ethics (the “Code”) has been adopted by Eddystone Capital (the “Adviser” or “EC”), and the privately managed accounts and hedge funds (referred to collectively in this Code as “Accounts”) for which a the Adviser acts as investment adviser pursuant to Rules 204-2(a)(12), 204-2(a)(13) and 204A-1 under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) (collectively, the "Rules"). An "Index to Defined Terms" may be found at the end of this Code. Purpose And Scope Of This Code This Code is based upon the precept that all officers, directors and employees of EC owe a fiduciary duty to Accounts to: place the interests of Accounts first at all times; conduct their personal securities transactions in a manner so as to be consistent with the Code and to avoid any actual or potential conflict of interest or any abuse of an employee’s position of trust and responsibility; refrain from taking inappropriate advantage of the relationship with Accounts; maintain the confidentiality of security holdings and financial circumstances of Accounts; and maintain independence in the investment decision making process. This Code sets forth the minimum standard of conduct believed appropriate for employees, officers and Directors of the EC Technical compliance with the provisions of the Code will not insulate your transactions from scrutiny for evidence of abuse of the fiduciary relationship. If you are confronted with a potential or apparent conflict of interest, you should consult the Chief Compliance Officer (“CCO”) or outside counsel for advice concerning the propriety of the transaction, and obtain prior approval if required. All discussions will be treated as confidential. Duties Under This Code As fiduciaries, EC and its employees have an affirmative duty of care, loyalty, honesty and good faith to act in the best interests of Accounts. This Code has five basic requirements: first, that you comply with all applicable federal and state securities laws; second, that you avoid all conflicts of interest and fully disclose all material facts concerning any conflict that may arise with respect to any Account; third, that your conduct conforms to the ethical standards set forth in the Code; fourth, that your personal securities transactions comply with the Code; and fifth, that you obtain prior approval for securities transactions as required under this Code, and file reports as required. 1 General Prohibitions You may not: In connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by an Account: o defraud the Account in any manner; o materially mislead the Account; o engage in any act, practice or course of conduct that operates or would operate as a fraud or deceit upon the Account; o engage in any manipulative practice with respect to the Account; or o engage in any manipulative practice with respect to securities, including price manipulation; Favor the interests of one Account over another Account that would constitute a breach of fiduciary duty; Use knowledge about pending or currently considered securities transactions in an Account to profit personally, directly or indirectly, as a result of such transactions, including by purchasing or selling such securities; Recommend, implement or consider any securities transaction for a Account without disclosing any material beneficial ownership, business or personal relationship or other material interest in the issuer of such securities or its affiliates to the Trader/Director of Research and the Chief Compliance Officer; Trade, either personally or on behalf of others, while in possession of material, non-public information or communicate material non-public information to others in violation of securities laws; or Fail to comply, or cause another person to fail to comply, with any provisions of the Investment Company Act of 1940 (“1940 Act”), the Advisers Act, the Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Securities and Exchange Commission (the “SEC”) under any of these statutes, the Bank Secrecy Act as it applies to the Accounts and the Adviser, and any rules adopted thereunder by the SEC or the Department of the Treasury. Persons To Whom This Code Applies This Code applies to ALL employees, officers, and Directors of the EC. All employees, officers and Directors of EC are considered to be “access persons” for purposes of this Code and subject to its requirements. Accounts To Which This Code Applies The provisions of this Code apply to all securities and accounts that are “beneficially owned” by an access person. This means that you will have to obtain pre-clearance of transactions in accounts held by members of your household, as well as accounts you hold personally. You will also have to report the holdings of all those accounts. You should consider yourself to have “beneficial ownership” of any securities: in which you have a direct or indirect pecuniary interest; held in any account over which you have sole or shared voting power or investment discretion; in which you have the right to obtain a direct or indirect pecuniary interest or sole or shared voting or investment power within 60 days; or held in any account in which you have the authority to enter purchase or sale orders for securities. 2 You should consider yourself to have “beneficial ownership” of accounts held in your name and in the names of your spouse or domestic partner, your minor children, or any relative who lives in your home or under other circumstances indicating a sharing of financial interest.[1] This Code applies to all accounts in which an access person has “beneficial ownership,” including without limitation: brokerage accounts, advisory accounts, trust accounts, Individual Retirement Accounts (“IRAs”), Rollover IRAs or Coverdell IRAs, other retirement accounts, Uniform Gifts to Minors/Uniform Transfers to Minors Act accounts or Section 529 Plan accounts. "Security" in this Code has the same meaning as set forth in Section 202(a)(18) of the Advisers Act and specifically includes open-end mutual funds, futures and options. Futures and options may not be used to evade the restrictions of this Code. A "purchase or sale" includes writing put and call options on a security. Restrictions On Personal Securities Transactions General Prohibition.
